Citation Nr: 0524107	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular or extraschedular rating in 
excess of 20 percent for chondromalacia of the left knee 
prior to December 29, 2003.

2.  Entitlement to a schedular or extraschedular rating in 
excess of 30 percent for chondromalacia of the left knee from 
December 29, 2003.

3.  Entitlement to a schedular or extraschedular rating in 
excess of 10 percent for degenerative joint disease of the 
left knee from April 30, 1998


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, so that additional 
development could be undertaken.  On remand, the RO in rating 
action of January 2004 increased the rating for 
chondromalacia of the veteran's left knee with degenerative 
joint disease from 20 percent to 30 percent, effective from 
December 29, 2003.  In its rating decision of April 2005, the 
Resource Unit of the VA's Appeals Management Center (AMC) 
assigned a separate 10 percent rating for degenerative joint 
disease of the left knee, effective from April 30, 1998.  On 
the basis of the foregoing, and the veteran's continued 
challenge of the ratings assigned, the Board has 
recharacterized the issues now before, as set forth on the 
title page of this document. 

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




REMAND

On remand, the veteran was afforded a VA medical examination 
pursuant to the Board's request.  All of the questions posed 
by the Board were addressed by the VA examiner in the 
original report of March 2004 or a December 2004 addendum.  
In response, however, to the question whether it was at least 
as likely as not that the veteran's left knee disorder alone 
markedly interfered with his employment, the examiner 
provided a contradictory response.  First, the examiner 
indicated that the veteran's knee problem, alone, did not 
restrict his ability to work.  Notably, however, the examiner 
then added that the knee disorder would significantly impair 
his ability to work in terms of squatting, kneeling, ladder 
climbing, lifting, stair climbing, and long periods of 
walking or standing.  The interplay between the examiner's 
second comment and the fact that the appellant work duties 
included the delivery and lifting of air conditioners and 
dryers was not addressed.  In addition, the RO thereafter 
failed to consider the question of the veteran's 
extraschedular entitlement.  Hence, remand for corrective 
actions is necessary.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

The record likewise reflects that the RO advised the veteran 
in May 2005 that a VA medical examination had been requested 
to evaluate his service-connected disabilities, but it is 
unclear from the record whether such examination was ever 
conducted.  It is noted that no report of that examination is 
now on file.  Further clarification is deemed to be required.  

Much additional evidence pertinent to the claims at hand has 
been received into the record, which has not to date been 
considered by the RO or AMC or the AMC's Resource Unit, as it 
is not referenced in the most recently issued supplemental 
statements of the case (SSOCs) in April 2005 and December 
2002, and a portion of that evidence was not received into 
the record until June 6, 2005.  Notice is taken that this 
matter was not recertified for the Board's review until June 
20, 2005.  Further action is required for compliance with 
38 C.F.R. § 19.31 (2004).  

Among the evidence submitted was a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, wherein the veteran in May 
2005 stated that he had been treated at the VA Medical Center 
in Durham, North Carolina, from 2003 to 2005 for his left 
knee disorder, among others.  No action is shown to date in 
terms of obtaining the referenced VA medical records.  

It, too, is evident that, despite the veteran's clear 
indication that he wished to continue his appeal as to all 
issues, no further consideration has been afforded the 
question of whether a rating in excess of 10 percent is for 
assignment for degenerative joint disease of the left knee 
from April 1998.  The separate, 10 percent rating for such 
disorder was assigned by the AMC's Resource Unit in April 
2005, but no consideration has since been afforded by either 
the RO or the Resource Unit.  This matter remains on appeal 
by virtue of the veteran's continued disagreement, as 
reflected by his statement executed on April 30, 2005.  

Lastly, notice of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
is lacking in this instance.  Specifically, VA has a duty to 
notify the claimant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Further actions in this regard are 
needed.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims of entitlement 
to a schedular or extraschedular rating 
in excess of 20 percent for 
chondromalacia of the left knee prior to 
December 29, 2003; a schedular or 
extraschedular rating in excess of 30 
percent for chondromalacia of the left 
knee from December 29, 2003; and a 
schedular or extraschedular rating in 
excess of 10 percent for degenerative 
joint disease of the left knee from April 
30, 1998.  The veteran must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that he has in his 
possession, and that, if requested, VA 
will assist him in obtaining pertinent 
treatment records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  All records of VA medical treatment 
pertaining to the veteran's left knee for 
the period from January 2003 to the 
present, which were compiled at the VA 
Medical Center in Durham, North Carolina, 
must be obtained for inclusion in the 
claims folder.  

3.  The March 2004 report of a VA medical 
examination, as modified by an addendum 
prepared in December 2004 by D. Holmes, 
PA-C,  must be returned to Ms. Holmes for 
the preparation of a further addendum.  
The claims folder in its entirety must be 
furnished to Physician Assistant Holmes 
for her use in the study of this case.  
In the requested addendum, it is asked 
that Physician Assistant Holmes clarify 
her earlier opinion as to the impact of 
the veteran's service-connected 
chondromalacia and degenerative joint 
disease of the left knee on the veteran's 
employment, noting with specificity 
whether it is at least as likely as not 
that the veteran's service-connected 
chondromalacia and/or degenerative joint 
disease of the left knee, alone, markedly 
interfere with the veteran's employment.  
A rationale for such opinion must be 
provided and Physician Assistant Holmes 
is asked to respond with use of the cited 
"at least as likely as not" language.  

4.  It must be definitively established 
whether any additional VA medical 
examinations involving the left knee were 
afforded the veteran since March 2004.  
If any such examination was performed, 
all records pertaining thereto must be 
obtained and associated with the 
veteran's claims folder.  

5.  Lastly, a new rating decision must be 
prepared and the veteran's claims for a 
schedular or extraschedular rating in 
excess of 20 percent for chondromalacia 
of the left knee prior to December 29, 
2003; a schedular or extraschedular 
rating in excess of 30 percent for 
chondromalacia of the left knee from 
December 29, 2003; and a schedular or 
extraschedular rating in excess of 10 
percent for degenerative joint disease of 
the left knee from April 30, 1998, must 
be adjudicated on the basis of all of the 
evidence of record, including that not 
previously considered in the December 
2002 and April 2005 SSOCs, and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a SSOC, which must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

